Citation Nr: 1715881	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Michael Kelley, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  He died in November 2008.  The appellant claims as the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

In November 2016, the appellant testified via video before a Veterans Law Judge.  A transcript of that hearing has been added to the claims file.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in November 2008.  

2.  During his lifetime, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD), with a 30 percent rating effective December 29, 2004, and a 100 percent rating effective August 15, 2008, and; for bilateral sensorineural hearing loss, with a noncompensable rating.  His combined disability rating was 30 percent from December 29, 2004, and 100 percent effective August 15, 2008 through the date of his death.

3.  The Veteran was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).

For purposes of the statute and regulation, "entitled to receive" includes a situation in which the veteran would have received total disability compensation at the time of death but for clear and unmistakable error in a decision on a claim filed during the veteran's lifetime.  38 C.F.R. § 3.22(b)(1).

In the present case, the Veteran was discharged from service in October 1945.  At the time of his death he had been awarded service connection for posttraumatic stress disorder (PTSD), with a 30 percent rating effective December 29, 2004, and a 100 percent rating effective August 15, 2008, and; for bilateral sensorineural hearing loss, with a noncompensable rating.  His combined disability rating was 30 percent from December 29, 2004, and 100 percent effective August 15, 2008 through the date of his death in November 2008, a period of less than one year.  

The Veteran was not service-connected for any other disabilities during his lifetime.  Furthermore, clear and unmistakable error has not been found nor alleged regarding any prior VA rating decision.  Hence, the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Also, the evidence does not show that he was a former POW.  Therefore, the criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met.

The Board is sympathetic to the appellant's arguments; nevertheless, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," there is no basis in law to grant the DIC claim being decided herein.  38 C.F.R. § 3.103(a) (2016).  For the foregoing reasons, the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.  


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  As noted above, at the time of his death, the Veteran had been awarded service connection for bilateral sensorineural hearing loss and for PTSD.  In her November 2016 hearing testimony, the appellant testified that at the time of his death, the Veteran was an inpatient at Caritas Norwood Hospital (later renamed as Norwood Hospital) in Norwood, Massachusetts.  This testimony is confirmed by the death certificate, which lists Caritas Norwood Hospital as the location of death.  Review of the record does not, however, indicate that the records associated with the Veteran's terminal treatment have been requested or obtained.  Remand is therefore necessary in order for these records to be associated with the claims file.  The Board notes that the appellant was sent an April 2010 letter requesting any relevant medical or other evidence regarding the claim; however, the terminal treatment records from Norwood Hospital were not specifically mentioned.  The appellant is therefore again reminded that these records are potentially pertinent to the pending claim, and she may either authorize VA to obtain them on her behalf, or obtain and submit them herself.  

The appellant has also asserted that the Veteran's PTSD, rated as 100 percent disabling at the time of his death, caused or contributed to his death, rendering him unable to resist the eventual causes of his death, metabolic acidosis, renal failure, and colitis.  At her Board hearing, the appellant testified that in the final year of his life, the Veteran had "given up" on most of his activities, and his sleeping and eating habits deteriorated.  He experienced more frequent nightmares of his combat experience during World War II, resulted in heightened stress and anxiety, according to the appellant.  She asserts these PTSD symptoms caused or contributed to his death.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request full names and other contact information for any private care providers who treated the Veteran for the service-connected disabilities on appeal.  The request should include, but not be limited to, contact information for Norwood Hospital, at which the Veteran received end-of-life care.  These records should then be obtained from any identified source.  All attempts to obtain such evidence should be documented for the record.  

2.  After the above development has been completed, obtain a VA opinion to assist in determining whether the Veteran's death was caused by a service-connected disability or disabilities.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should provide an opinion as to the following:

a).  Whether it is at least as likely as not (50 percent or greater probability), that the service-connected PTSD and/or sensorineural hearing loss, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

b).  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a service-connected disability contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death or the disabilities which ultimately resulted in the Veteran's death.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


